DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 16 June 2022, Claim(s) 4-11 and 13 are amended and Claim(s) 1-3, 14 and 15 are withdrawn.  The currently pending claims are Claims 1-15.  
	Based on applicants’ remarks and amendments (e.g. the heating experimental conditions), the 112 rejections and the 102 rejections based on Szabo are withdrawn.  However, they are not found persuasive regarding the Deng reference and the 103 rejections are maintained.  
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Claim Objections
Claim 4 is objected to because of the following informalities:  discrepancy in the phrasing of the carbon nanotubes – see “plurality of carbon nanotubes” vs “said carbon nanotubes”.  Appropriate correction is required.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (a machine translation is provided and referenced from hereon).
	Claims 4, 8 and 9: Deng discloses a method of preparing a carbon nano tube array by a vapor deposition method and heat treating the CNT array (abs). In particular, Deng discloses the vertical alignment, the catalyst particle film, supplying a hydrogen and acetylene gas at temperature range of 853 to 1023 K for 30 min to 1 hr and heat treating the grown CNTs array between 0.5 to 2hrs in vacuum 1kPa at 1000 K (pg. 2, 3, embodiments and Figs 1, 4, 8 with accompanying text). Deng discloses the hydrogen and/or vacuum heat treatment (embodiments).
	Claims 5-7: The experimental conditions of Deng meet the claimed temperature and degrees (pg. 2, 3, and embodiments). 
	Claims 10-12: Deng discloses two different heat treatments with the first one being at 1000 K for 0.5 to 1hr – thus meeting the claimed heat treatment under BRI since the “comprising” transitional phrase does not preclude any additional steps.
Response to Arguments
Applicant’s arguments, see pp 5-6, filed 16 June 2022, with respect to the Szabo reference have been fully considered and are persuasive.  The rejection based on Szabo has been withdrawn. 
Applicant's arguments filed 16 June 2022 regarding Deng have been fully considered but they are not persuasive.
Applicant argues that Deng does not teach the heating experimental condition such as under hydrogen, a mixture of hydrogen and an inert gas, or in a vacuum (pp 6-7).
The examiner respectfully disagrees and notes that Deng discloses a pressure of 1kPa which meets applicant’s vacuum pressure of 1000 Pa. It is noted that the heating experimental limitation has been construed as being met by a vacuum heat treatment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764